\                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    WILLIAM JOHNAKIN,
         Plaintiff,

           v.                                              CIVIL ACTION NO. 19-CV-3484

    PAROLE OFFICER STUART
    BERRI~GER, et al.,                                                                     FILED
         nefendants.                                                                       !: ;:_,( 3 0 2019
                                                  ORDER                                  KATE BARKMAN, Cterk
                                    #J:,r                                              By           Dep. Clerk
           AND NOW, this       ,0    day of September, 2019, upon consideration of Plaintiff William

    Johnakin's Motion to Proceed In Forma Pauperis (ECF No. 1), his prison trust fund account

    statement (ECF No. 3) and his prose Complaint (ECF No. 2), it is ORDERED that:

            1.     Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

           2.      William Johnakin, #2017-07991037217, shall pay the full filing fee of $350 in

    installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

    hereby directs the Warden of the Berks County Jail System or other appropriate official to assess

    an initial filing fee of20% of the greater of (a) the average monthly deposits to Johnakin's

    inmate account; or (b) the average monthly balance in Johnakin's inmate account for the six-

    month period immediately preceding the filing of this case. The Warden or other appropriate

    official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

    the Court with a reference to the docket number for this case. In each succeeding month when

    the amount in Johnakin's inmate trust fund account exceeds $10.00, the Warden or other

    appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

    month's income credited to Johnakin's inmate account until the fees are paid. Each payment

    shall reference the docket number for this case.


                                                       1
        3.     The Clerk of Court is directed to SEND a copy of this order to the Warden of the

Berks County Jail System.

        4.     The Complaint is DEEMED filed.

        5.     The Complaint is DISMISSED with prejudice as to (1) all official capacity

claims, (2) all claims against Berks County Adult Probation and Parole, (3) all claims against the

Berks County Jail System, and (4) the individual capacity claim against Parole Officer Stuart

Berringer based on deliberate indifference to serious medical need. The Complaint is

DISMISSED without prejudice as to (1) all Monell claims, and (2) the individual capacity

claim against Berringer based on Johnakin's probation revocation.

       6.      Johnakin is GRANTED leave to file an amended complaint within thirty (30)

days of the date of this Order. Any amended complaint must be a complete document and shall

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint. It shall contain a short, plain statement setting forth the

basis for Johnakin's claims against each defendant. Johnakin may not reassert any claim

dismissed with prejudice. Johnakin should provide enough information for the Court to

understand what happened to him and how each named defendant acted to cause him injury.

When drafting his amended complaint, Johnakin should be mindful of the Court's reasons for

dismissing his claims as explained in the Court's Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court shall send Johnakin a blank copy of the Court's form

complaint for use by a prisoner in filing a civil rights action bearing the above civil action

number. Johnakin may use this form to file his amended complaint in the instant case ifhe

chooses to do so.



                                                  2
        8.        If Johnakin fails to file an amended complaint in accordance with paragraph six

(6) of this Order, his case may be dismissed without prejudice for failure to prosecute with no

further notice.

                                                BY THE COURT:




                                               PETRESE B. TUCKER, J.




                                                   3
